FILED
                                                             United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                  Tenth Circuit

                            FOR THE TENTH CIRCUIT                 November 7, 2019
                        _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
WILLIAM HENRY DEASE,

      Plaintiff - Appellant,

v.                                                    No. 19-6068
                                               (D.C. No. 5:18-CV-00282-F)
AMANDA WEBB, in her individual                        (W.D. Okla.)
capacity, Unit Manager in Unit J at Joseph
Harp Correctional Center and in her
official capacity, Unit Manager in Unit J at
Joseph Harp Correctional Center;
ALLISON GIBSON, in her individual
official capacity, Unit Manager in Unit J at
Joseph Harp Correctional Center and in her
official capacity, Unit Manager in Unit J at
Joseph Harp Correctional Center;
ALLISON GIBSON, in her individual
official capacity, Unit Manager in Unit J at
Joseph Harp Correctional Center and in her
official capacity, Unit Manager in Unit J at
Joseph Harp Correctional Center; SAM
PRESTON, in his individual capacity, Unit
Manager in Unit J at Joseph Harp
Correctional Center and in his official
capacity, Unit Manager in Unit J at Joseph
Harp Correctional Center; SERGEANT
PAGE, in his individual and official
capacity,

      Defendants - Appellees.
                     _________________________________
                            ORDER AND JUDGMENT*
                        _________________________________

Before MATHESON, McKAY, and BACHARACH, Circuit Judges.
                 _________________________________

       William Henry Dease, a former Oklahoma state prisoner appearing pro se,1

appeals the district court’s dismissal of his 42 U.S.C. § 1983 action. He also requests

permission to proceed in forma pauperis (“ifp”). Exercising jurisdiction under 28 U.S.C.

§ 1291, we affirm and deny his ifp request.

       Mr. Dease sued under federal and state law concerning his treatment by

officials (“Defendants”) at the Joseph Harp Correctional Center (“JHCC”). In a

disciplinary hearing, JHCC officials found Mr. Dease guilty of “menacing staff.”

ROA, Vol. 2 at 122. He received 30 days of disciplinary segregation, 90 days of

canteen restriction, and 90 days of telephone restriction.

       In his second amended complaint, Mr. Dease alleged the Defendants (1)

brought a “bogus” misconduct charge against him, (2) improperly denied his right to




       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       1
        Because Mr. Dease appears pro se, we afford his filings a liberal construction,
but we do not craft arguments or otherwise advocate for him. See Yang v. Archuleta, 525
F.3d 925, 927 n.1 (10th Cir. 2008).
                                              2
obtain and present evidence, (3) conspired and were biased against him in the

disciplinary proceedings, (4) retaliated against him, (5) improperly transferred him to

another prison, (6) improperly demoted his good time credits,2 (7) seized and/or

destroyed his legal materials, and (8) violated the Oklahoma Open Records Act and

the Freedom of Information Act (“FOIA”).

       The district court dismissed all of Mr. Dease’s claims based on a magistrate

judge’s recommendation. As to claims (1), (2), (3), (4), and (7), the court converted

Defendants’ motion to dismiss to a motion for summary judgment and granted the motion

based on failure to exhaust these claims.3 As to claims (5) and (6), the court dismissed

them under 28 U.S.C. § 1915(e)(2)(B).4 It also dismissed Mr. Dease’s FOIA claim

because FOIA does not apply to state governments. Finally, it dismissed Mr. Dease’s

state law claim under the Oklahoma Open Records Act after declining to exercise

supplemental jurisdiction over it. See 28 U.S.C. § 1367(a).



       2
        “Under Oklahoma law, the accrual of good time credits may result in the
prisoner’s early release.” Ali v. Franklin, 554 F. App’x 702, 703 n.1 (10th Cir. 2014)
(unpublished). A credit-level demotion refers to losing accrued credits. See Okla.
Stat. Ann. tit. 57, § 138(C).
       3
        The district court converted Defendants’ motion because they relied on
materials outside the second amended complaint. See Fed. R. Civ. P. 12(d).
       4
       Although 28 U.S.C. § 1915(e)(2)(B) refers to “prisoners,” this court has
concluded the statute “applies to all in forma pauperis proceedings.” Getachew v.
Google, Inc., 491 F. App’x 923, 925 n. 2 (10th Cir. 2012) (unpublished); see also
Williams v. United States, 2019 WL 2373557, at *2 n.1 (10th Cir. 2019)
(unpublished).

                                                3
      On appeal, Mr. Dease has filed a five-page brief. We have reviewed the

456-page record. He fails to show how the district court erred. He continues to

present allegations against Defendants in his appellate materials, but he has not

addressed the grounds on which the district court dismissed his complaint. An

appellant must “explain what was wrong with the reasoning that the district court

relied on in reaching its decision.” Nixon v. City & Cty. of Denver, 784 F.3d 1364,

1366 (10th Cir. 2015). His failure to explain why the district court’s order was

wrong waives any argument for reversal. See Utah Envtl. Cong. v. Bosworth, 439

F.3d 1184, 1194 n.2 (10th Cir. 2006) (“An issue mentioned in a brief on appeal, but

not addressed, is waived.”); Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836,

841 (10th Cir. 2005) (“[T]he inadequacies of Plaintiff’s briefs disentitle him to

review by this court.”).

      We affirm the district court’s judgment. Because Mr. Dease has failed to show

the “existence of a reasoned, nonfrivolous argument on the law and facts in support of the

issues raised,” Buchheit v. Green, 705 F.3d 1157, 1161 (10th Cir. 2012), we deny his

motion to proceed ifp.


                                             Entered for the Court


                                             Scott M. Matheson, Jr.
                                             Circuit Judge




                                               4